C. A. 6th Cir. Certiorari denied.
Mr. Justice Fortas,
with whom The Chief Justice
and Mr. Justice Douglas join, would grant certiorari in this case. In 1933 and 1935 petitioner was convicted in the state courts of Kentucky of housebreaking. In 1964, he was convicted of storehouse breaking. The earlier convictions were used in evidence pursuant to the Kentucky recidivist statute. Petitioner was sentenced to life in prison. The trial judge did not instruct the jury that the prior convictions could be used only for the limited purpose of the recidivist statute. I believe that we should hear this case to determine whether it is governed by Spencer v. Texas, 385 U. S. 554 (1967), and if so whether Spencer v. Texas should be reconsidered. See the separate opinion of The Chief Justice, in which I joined, 385 U. S., at 569, and the dissent of Mr. Justice Brennan, in which Mr. Justice Douglas joined, 385 U. S., at 587.